DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given by Attorney Matthew H. Chung (Reg. No. 67,531) on 03/21/2022.
The application has been amended as follows: 
Claim 17.   (Currently Amended) The computer-implemented method of claim 7, wherein:
generating the first training three-dimensional space by the first neural network includes providing, to the first neural network, a set of two-dimensional points sampled from a second-dimensional space; and
generating the implicit function by the second neural network includes providing, to the second neural network, a set of three-dimensional points sampled from a three-dimensional space.
Allowable Subject Matter
Applicant has amended claims 1, 3-5, 7-9, 11, and 13-15 and added new claims 17-20 filed on 03/04/2022.
 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding to independent claims 1, 19 and 20, the closest prior art references the examiner found are Genova et al. (“Learning Shape Template With Structured Implicit Function”, Computer Vision Foundation, 2019) in view of Kim et al. (US 2018/0240243 A1) have been made of record as teaching: generating, by the computing system, a multi-dimensional vector representing the input (Genova, pg. 7156, Col. 1, third par); providing the multi-dimensional vector for the input to a first neural network, the first neural network trained using a set of losses, the set of losses including at least one loss calculated based upon a training three-dimensional surface generated by the first neural network for a training input comprising a two-dimensional representation of a training object (Genova, pg. 7157, Col. 1, Sec 3, Sec 4, pg., 7155, Col. 1, first par); an implicit function generated by a second neural network for the training input structured implicit function the implicit function usable to generate a three-dimensional representation of the training input (Genova, pg., 7154, Col.2, second par); a multi-dimensional vector (Kim, [0006] [0038]) recited in claims 1, 19 and 20.
 However, the closet prior art made of record fails to teach or fairly suggest alone or in reasonable combination (in consideration of the claim as a whole) the limitations.
Claims 1 and 11: "wherein: the set of losses comprises a first loss; and
training the first neural network comprises:
generating a training multi-dimensional vector for a training object;
providing the training multi-dimensional vector to the first neural network
and to a second neural network, wherein the second neural network is separate
from the first neural network;
generating, by the first neural network and based on the training multidimensional vector, a first training three-dimensional surface for the training object;
generating, by the second neural network and based on the training multidimensional vector, an implicit function representing a second training three-dimensional surface for the training object, the implicit function usable for identifying points within, outside, or on a surface of the second training three-dimensional surface of the training object;
calculating the first loss based on the first training three-dimensional surface for the training object and the implicit function generated by the second neural network; and
adjusting parameters associated with the first neural network to minimize the first loss”.
Claim 7: “providing the training multi-dimensional vector to a first neural network and to a second neural network, wherein the second neural network is separate from the first neural network;
generating, using the second neural network and based on the training multidimensional vector, an implicit function representing a second training three-dimensional surface for the training object, the implicit function usable for generating a training value indicating whether a random point is on within, outside or on a surface of the second training three-dimensional surface for the training object;
generating, using the first neural network and based on the training multidimensional vector, a first training three-dimensional surface for the training object
calculating a loss using the random point, the training value of the implicit function, and the first training three-dimensional surface; and
adjusting parameters of the first neural network based on to minimize the loss.
Claims 3-6, 8-10 and 13-20 are allowable because they are depended on independent claims 1, 7, 11.
  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure Ha et al. (U.S 2021/0074052 A1), Wang et al. (U.S 2021/0390776 A1), Deng et al. (U.S. 2021/0319209 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994. The examiner can normally be reached 8:00- 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KHOA VU/Examiner, Art Unit 2611                                                                                                                                                                                                        

/SING-WAI WU/Primary Examiner, Art Unit 2611